FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                          July 11, 2012
                         UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                          Clerk of Court
                                     TENTH CIRCUIT



 ELROY TILLMAN,

           Plaintiff-Appellant,
 v.                                                            No. 12-4026
 ALFRED C. BIGELOW, Warden of Utah                  (D.C. No. 2:11-CV-00041-DAK)
 State Prison; CURTIS L. GARNER,                               (D. Utah)
 Chairman of Board of Pardons and Parole,

           Defendants-Appellees.



                                  ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, McKAY and HOLMES, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is, therefore,

submitted without oral argument.

       Plaintiff Elroy Tillman, a Utah state prisoner, appeals from the district court’s



       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
dismissal of his 42 U.S.C. § 1983 civil rights complaint. Exercising jurisdiction pursuant

to 28 U.S.C. § 1291, we affirm.

                                              I

       In 1983, Tillman was convicted by a Utah state jury of capital murder and

sentenced to death. In 2001, Tillman filed a petition for state post-conviction relief

alleging that the State of Utah had violated his right to due process under Brady v.

Maryland, 373 U.S. 83 (1963), by failing to disclose evidence favorable to him.

Although the state district court concluded that the violation was insufficient to warrant a

reversal of Tillman’s conviction, it “was persuaded that the probability of prejudice

resulting from the undisclosed [evidence] was sufficiently high to undermine [its]

confidence in the death sentence imposed” on Tillman. Tillman v. State, 128 P.3d 1123,

1128 (Utah 2005). Accordingly, the state district court vacated Tillman’s death sentence

and ordered a new sentencing proceeding. On December 23, 2005, Tillman was

resentenced to life imprisonment.

       On February 24, 2009, Tillman appeared before the Board of Pardons and Parole

of the State of Utah (the Board). The Board subsequently issued a decision on October 1,

2009, ordering that Tillman “serve Natural Life in Prison.” ROA, Vol. 1, at 34. The

decision expressly noted that it “[wa]s subject to review and modification by the Board . .

. at any time until actual release from custody.” Id.

       On January 13, 2011, Tillman, appearing pro se and proceeding in forma pauperis,

filed a civil rights complaint pursuant to § 1983 alleging that the Board acted illegally by

                                              2
converting his sentence from life imprisonment with the possibility of parole to a “natural

life prison sentence.” Id. at 14. Tillman’s complaint sought relief in the form of an order

directing the Board “to stop its illegal actions,” ROA, Vol. 1, at 29, and “mandating that

his case be remanded to [the Board] for a just and unbiased meaningful consideration of

his parole eligibility,” id. at 28.

       The district court dismissed Tillman’s complaint, concluding that it failed to state a

proper claim for relief under § 1983. More specifically, the district court concluded that

Tillman’s “claims regarding the B[oard]’s execution of his sentence should . . . be

brought in a § 2241 habeas-corpus petition,” id. at 57-58, and “[we]re inherently

irremediable as civil-rights claims brought under § 1983,” id. at 58. Although Tillman

moved to alter or amend the judgment of dismissal, the district court denied that motion.

       Tillman filed a timely notice of appeal. He has since filed with this court an

opening brief and a motion for leave to proceed in forma pauperis on appeal.

                                              II

       The district court in this case dismissed Tillman’s complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). That statutory provision, applicable to cases filed in forma pauperis,

provides that “the court shall dismiss the case at any time if the court determines that . . .

the action . . . fails to state a claim on which relief may be granted.” 28 U.S.C. §

1915(e)(2)(B)(ii). We review de novo a district court’s order of dismissal under §

1915(e)(2)(B)(ii). McBride v. Deer, 240 F.3d 1287, 1289 (10th Cir. 2001).

       After examining the record on appeal, we conclude that the district court properly

                                               3
dismissed Tillman’s complaint for failure to state a claim on which relief could be

granted. Tillman’s complaint focuses exclusively on the Board’s decision ordering that

he serve “Natural Life in Prison” (and effectively denying him parole). Further,

Tillman’s complaint seeks no damages. Instead, it seeks only an order declaring the

Board’s conduct illegal and directing the Board to conduct a new hearing to consider his

right to parole. As the district court correctly noted, Tillman’s claims essentially

challenge the execution of his sentence and must be brought, if at all, in a petition for writ

of habeas corpus under 28 U.S.C. § 2241. See Davis v. Roberts, 425 F.3d 830, 833 (10th

Cir. 2005).

       The judgment of the district court is AFFIRMED. Tillman’s motion for leave to

proceed in forma pauperis on appeal is DENIED. One “strike” shall be assessed against

Tillman for purposes of 28 U.S.C. § 1915(g).



                                                  Entered for the Court


                                                  Mary Beck Briscoe
                                                  Chief Judge




                                              4